Citation Nr: 1719060	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the claim currently lies with the RO in Atlanta, Georgia.


An October 2009 rating decision denied reopening of a claim of entitlement to service connection for a right shoulder disability, finding that an April 1990 rating decision was final.

Although the RO noted in the October 2009 rating decision that a June 12, 1990 notification letter was sent to the Veteran notifying him of a final April 1990 decision, the Board does not see this notice in the record.  As such, the issue of entitlement to service connection for a right shoulder disability requires de novo review.  See 38 C.F.R. § 3.156 (b) (2016).


FINDING OF FACT

The Veteran's right shoulder disability had its onset during active service and has continued since.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The current disability requirement is satisfied when a claimant has a disability proximate to the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

In addition, certain chronic diseases, such as degenerative joint disease (DJD), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology only applies in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has consistently reported that he injured his right shoulder while playing football in service, and this has been detailed in numerous medical reports.  His service treatment records show, in January 1989, a "knot" on his right shoulder; the Veteran stated he fell on his shoulder the night before playing football.  The examiner found that there was a noticeable distal top of clavicle protrudes.

A February 1990 VA examination report noted that the Veteran stated he injured his right shoulder while playing football, and examination of his right shoulder revealed slight prominence of the distal end of the clavicle.

A December 2009 VA Medical Center radiology report yielded a diagnosis of  mild DJD of the acromioclavicular joint.

A February 2010 VA Medical Center report noted the Veteran's right shoulder pain started 20 plus years ago when playing football in service, and posteriorly, his right upper extremity was pulled sharply.  The Veteran acknowledged that it hurt to lie on his shoulder at night, and that sometimes it pops and is painful.  The examiner diagnosed him with right shoulder DJD, and possible subacromial bursitis. 

August 2010 radiology reports revealed degenerative changes in both of the Veteran's shoulders.  Also, an August 2010 private facility report stated the Veteran played semi-professional football for many years-offense, defense and special teams, and noted he had a "hyperextended right shoulder."

An August 2011 VA examination report and a December 2011 VA medical center report both noted that degenerative changes were visualized in both of the Veteran's shoulders.

The Veteran meets the first requirement for service connection, as he has been diagnosed with a current disability of DJD in his right shoulder.  

The Veteran noted in his March and May 2010 statements in support of his claim that he incurred a right shoulder injury in service when playing football, while stationed in Wiesbaden, Germany.  He also stated in his April 2011 notice of disagreement that his right shoulder was hurt playing football in the CSC Football League in Wiesbaden, Germany.  He further noted that he played for three seasons, as he was given approval by his company commander.  The Veteran alleges that he was hurt in service and is currently in pain when trying to sleep and walk, and that the bone on his right shoulder is sticking up, and has been sticking up since he was discharged at Fort Polk, Louisiana. 

As a lay person, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms or diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's reports of hurting his right shoulder while playing football in service, the bone sticking up on his right shoulder, and continuous pain ever since, are credible and consistent throughout his claim.  The Veteran's statements of an in-service onset of a right shoulder disability is credible.  Additionally, the evidence of record corroborates the Veteran's statements of an in-service event.  The second requirement of an in-service occurrence is met.

The Veteran's competent and credible reports link DJD to his right shoulder football injury and the "prominence of the distal end of the clavicle" diagnosed in service.

While VA could undertake additional development with respect to his right shoulder (obtain an etiological opinion), the fact that 1) service treatment records and numerous post-service medical records confirm "prominence of the distal end of the clavicle" and DJD in his right shoulder; 2) service treatment records demonstrate an in-service occurrence and; 3) the Veteran continuously and consistently alleges he injured himself playing football in service and it has continued ever since allow reasonable doubt to be resolved in the Veteran's favor, and entitlement to service connection for a right shoulder disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is granted.

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


